Citation Nr: 1140925	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-18 187A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services (dental care) provided to the appellant from November 6, 2008 to September 24, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination of the VAMC in Gainesville that denied VA payment for private dental services.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1966 to September 1984.

2.	On October 3, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	                                           THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


